                                              Case 3:16-cv-02598-L-MSB Document 22 Filed 12/13/18 PageID.85 Page 1 of 2

                                               Yana A. Hart, Esq. (SBN: 306499)
                                          1    yana@westcoastlitigation.com
                                          2    Hyde & Swigart, APC
                                               2221 Camino Del Rio South, Suite 101
                                          3    San Diego, CA 92108
                                               Telephone: (619) 233-7770
                                          4    Facsimile: (619) 297-1022
                                          5    Attorneys for Plaintiff
                                          6
                                          7
                                                                   IN THE UNITED STATES DISTRICT COURT
                                          8
                                                                     SOUTHERN DISTRICT OF CALIFORNIA
                                          9
                                         10
                                         11       AG, a minor, by and through natural                     Case No.: 3:16-cv-02598-L-DHB
                                                  parent Alexis Gutierrez, and all
                                         12       others similarly situated,
                                                                                                          JOINT MOTION FOR
HYDE & SWIGART




                                         13
                 San Diego, California




                                                                         Plaintiffs,                      DISMISSAL OF ACTION WITH
                                         14       v.                                                      PREJUDICE AS TO THE
                                                                                                          NAMED PLAINTIFF AND
                                         15       SOUTH BAY DREAMS                                        WITHOUT PREJUDICE AS TO
                                         16       COOPERATIVE d/b/a HARBOR                                THE PUTATIVE CLASS
                                                  COLLECTIVE,
                                         17                                                               HON. M. JAMES LORENZ
                                         18                              Defendant.

                                         19
                                         20
                                         21
                                         22
                                         23
                                                       Plaintiff AG, hereby moves to dismiss the above entitled action with
                                         24
                                               prejudice as to the named Plaintiff and without prejudice as to the Putative Class,
                                         25
                                               pursuant to Fed. R. Civ. Procedure 41(a)(1)(ii), each party shall bear his/its own
                                         26
                                               costs. The notice and approval requirements of Federal Rule of Civil Procedure
                                         27    23(e) are inapplicable to the parties’ settlement and dismissal of this Putative Class
                                         28    action because this action has not been certified as a class.
                                                ______________________________________________________________________________________________________
                                                 JOINT MOTION FOR DISMISSAL                    - 1! of ! 2 -                  3:16-cv-02598-L-DHB
                                              Case 3:16-cv-02598-L-MSB Document 22 Filed 12/13/18 PageID.86 Page 2 of 2


                                          1           WHEREFORE, Plaintiff respectfully requests that this Court dismiss this
                                          2    action with prejudice as to the named Plaintiff, and without prejudice as to the
                                          3    Putative Class. This Court retains jurisdiction to enforce the settlement of this

                                          4    action.

                                          5           Respectfully submitted,

                                          6
                                          7    Dated: October 29, 2018                                    HYDE & SWIGART
                                          8                                                       By: s/Yana A. Hart
                                          9                                                             Yana A. Hart
                                                                                                        Attorneys for Plaintiff
                                         10
                                         11
                                         12
                                               Dated: October 29, 2018                        LAW OFFICE OF STEVEN A. ELIA
HYDE & SWIGART




                                         13
                 San Diego, California




                                         14                                                       By: s/Steven A. Elia
                                                                                                       Steven A. Elia
                                         15                                                            Attorneys for Defendant
                                         16
                                         17
                                         18                                        Signature Certification
                                         19           Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
                                         20    Policies and Procedures Manual, I hereby certify that the content of this document
                                         21    is acceptable to Steven A. Elia, counsel for the Defendant, and that I have obtained

                                         22    his authorization to affix his electronic signature to this document.

                                         23
                                         24
                                               Dated: October 3, 2018                                     HYDE & SWIGART
                                         25
                                         26                                                       By: s/Yana A. Hart
                                                                                                        Yana A. Hart
                                         27                                                             Attorneys for Plaintiff
                                         28
                                                ______________________________________________________________________________________________________
                                                 JOINT MOTION FOR DISMISSAL                    - 2! of ! 2 -                  3:16-cv-02598-L-DHB
